DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
2, 5, 10, 14-17, 19-21, 23 and 29
Pending:
1, 3-4, 6-9, 11-13, 18, 22, 24-28 and 30-31
Withdrawn:
none; the 4/5/2021 restriction requirement and 6/7/2021 election remain in effect
Examined:
1, 3-4, 6-9, 11-13, 18, 22, 24-28 and 30-31
Independent:
1 and 22-23
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 5/31/2019.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The objection to the title is withdrawn
The objections to the claims are withdrawn.
The previous 112/b rejections are withdrawn, however new rejections are applied.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.
Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3-4, 6-9, 11-13, 18, 22, 24-28 and 30-31 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
4
target residue positions in an order different from the order of the target residues positions in the reference target sequence.
Not interpretable; appears to contain a grammatical error
30
An engineered polypeptide generated by the method of
claim 1
The claim is to a manufacture or composition in the form of a "polypeptide," further specified by the product-by-process (PbP) limitation of being "generated by the method of claim 1."  However, the PbP limitation renders claim 30 indefinite because it is not clear that the method of claim 1 results in an actual "polypeptide."  Instead, method claim 1 ends with a "executing... the... model to generate... records..."  In claim 1, as noted below, the recited "to generate engineered polypeptides..." is reads on intended use. 

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1, 22
...to generate engineered polypeptides based on the second
plurality of blueprint records.
Reads on intended use such that the recited "generate" is not clearly required as a step of the claim.
30
engineered polypeptide generated by the method of claim 1
The recitation is a product-by-process limitation with "polypeptide" as the product and "generated by..." as the process.  Such recitations are limiting to the extent that they limit structure of the product.  Therefore, the recited "engineered" is not clearly limiting since it is not clear that the recited process, structurally, must yield a product different from a natural product.



Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1, 3, 6-9, 11-13, 18, 22, 24-28 and 30-31
Claims 1, 3, 6-9, 11-13, 18, 22, 24-28 and 30-31 are rejected under 35 USC 103 as unpatentable over Zhou (as cited on the 7/12/2021 form 892).

Regarding claim 1, the recited training a machine learning model and use of the model are taught by Zhou as "machine learning theories..." (p. 1988, 2nd col., 2nd para.; also p. 1990, 2nd col.; and entire document), "scoring schemes" (p. 1986, last para.; and entire document) and "mimicking" (p. 1989, §3.1, 1st para.; also p. 1991, 1st col., last para.; also §3.5; and entire document).
The recited blueprint records from target and scaffold positions of a reference structure, per position modeling-based scores, training a model and using the model to generate new records having a desired score all read on the general machine learning paradigm as taught, for instance, by Zhou's sequence-level class of prediction (p. 1988, 2nd col., 2nd para.; §2.4 generally; and entire document) and structure-level class of prediction (p. 1988, 2nd col., last para.; §2.4 generally; and entire document).
Also, automating an activity would have been prima facie obvious to PHOSITA (see MPEP 2144.04.III). 
To the extent that the limitations of the claims are not explicitly taught with the recited relationships and sequencing among limitations, e.g. among training, scoring and executing to generate new data, then in the absence of a secondary consideration to the contrary it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of 
The art is applied to claim 22 as for claim 1.

Claim 3 specifies nonconsecutive target residue positions and reads on any embodiment in which some "target" residues contribute more directly to a property of the polypeptide, e.g. binding, as opposed to other residues which contribute less directly but nonetheless necessarily form part of the polypeptides scaffold or backbone, as exemplified by Zhou in Fig. (4) showing some residues contributing directly such that particular residue type is important while intervening residues may be of any type in the "the SiLM [R/K]xxPxxP motiff (Fig. (4); §3.4; and entire document).  Machine learning algorithms such as those taught by Zhou identify and weight the recited type-specific "target" residues, contrasting them from the recited non-specific "scaffold" residues.

Claim 6 specifies "de novo design" and reads on at least, for example, Zhou's QSAR's (p. 1988, 2nd col., 2nd para.; §2.4 generally; and entire document).

Claim 7 specifies energy analysis and structure-constraint analysis and reads on at least, for example, any of Zhou's energy analyses (p. 1987; and entire document), "satisfy constraints" (p. 1987; and entire document), "constrain the chemical conformation" (Fig. (3) caption; and entire document), "deviation of peptides from their native structures" (p. 1987; and entire document), and "restricted to single (or a limited number of) conformation(s)" (Fig. (5) caption; and entire document).

Claims 8-9 specify retraining which would have been prima facie obvious as repetition of the previously recited training (MPEP 2143 E., Example 9 pertains).


Claims 11-12 specify a dynamically determined desired score and a supervised model and read on at least, for example, Zhou's machine learning embodiment having steps (i)-(v) in which "correlations" not determined until step (iv) are used to guide extrapolation in step (v) (§2.4, 3rd para.; and entire document) and in which the learning is supervised as indicated by the training use in step (iv) of "experimentally measured activities."

Claim 13 specifies computational protein modeling and reads on at least, for example, Zhou's various forms of molecular dynamic simulation (§2.3, 1st para.; and §2.4, 3rd para.; and entire document).

Claim 18 specifies filtering by static structure comparison and reads on at least, for example, Zhou's "Single static structures are conventionally used to represent small molecules or biomacromolecules in their ground state, which can be readily obtained from energy minimization or X-ray crystallography" (§4.3, 1st para.; and entire document).  Zhou also teaches analysis of deviation from a reference structure as "reconstructed within a small deviation" (§2.1, 2nd para.; and entire document).

The art is applied to claims 22, 24-28 and 30-31 as described for claims 1, 3-4, 6-9, 11-13 and 18 above.

Claim 31 specifies an ordered list of scaffold and target residues and reads the polypeptide residue sequence inherent in any of the embodiments of Zhou, for example "describe each amino acid in a peptide sequence" (e.g. §2.4, 2nd para.; and entire document).

Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1, 3-4, 6-9, 11-13, 18, 22, 24-28 and 30-31 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of protein modeling including the JE elements of "generating...," "labeling...," "performing...," "calculating...", "associating...," "training..." and "executing...," 
Preliminarily, at this 1st step of the analysis, elements of independent claim 22 are interpreted as directed to the abstract idea of protein modeling including the JE elements of "generate...," "label...," "performing...," "calculating...", "associating...," "train..." and "execut...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include protein modeling relationships inherent in recitations as the only supported embodiments, for example the disclosed "energy terms(s) and topological constraint(s)" ([34, 36] and entire specification).  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims 'set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement.'
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the guidance. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE 
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

1st Mayo/Alice question: natural product
Preliminarily, at this 1st step of the analysis, embodiments of claim 30 are directed to natural products: at least, for example, any naturally occurring protein which might result from performing claim 1 and, assumedly, actually generating an engineered polypeptide according to claim 1.  Even if the engineered protein is not the same as the initial reference target, it remains within the scope of claim 30 that the "engineered polypeptide" is a naturally occurring polypeptide, there being no limitation of either claim 1 or claim 30 to prevent this occurrence.  As just one example, if the reference target is a naturally occurring polypeptide, the method of claim 1 could result in a variant of that target in which the variant also is naturally occurring.  This possibility is particularly possible since both target and engineered polypeptides might be determined by their primary sequence and might differ by only the peptide at a single position such that there is a small set of discrete possibilities as to the resulting, engineered polypeptide.
It is additionally noted that a 112/b rejection applies above to claim 30, and claim 30 is rejected here pending resolution of that rejection.

2nd Mayo/Alice question
Mayo/Alice question, all elements of claims 1, 22 and 30 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "receive..." (claim 23) is conventional elements of a laboratory and/or computing environment and/or a conventional data gathering/input elements, as exemplified by Zhou (as cited on the attached form 892), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1, 22 and 30
Summing up the above Mayo/Alice analysis of claims 1, 22 and 30, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 
Remaining claims
Claims 3-4, 6-9, 11-13, 18, 24-28 and 31 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101. 
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.

Response to Arguments

Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea

Applicant states (emphasis removed/added, applicant remarks: p. 12):
...the application as filed explicitly describes how the claimed advance demonstrates an improvement on a technological process. A comparable brute force approach would be computationally intractable
It can be agreed that a Step 2A, 2nd prong, 1st consideration explanation of improvement may be the most likely path to overcoming the 101 JE rejection.
However, it is not clear what is the stated "comparable brute force approach," at least not in the context of the claims in which limitations such as "35 positions" in a "record" are not recited.
Also, presently it is not clear that the invention differs sufficiently from the previous state of the technology field to support such an explanation.  The 1st bulletized suggestion at the end of the rejection applies.

Applicant states (emphasis removed/added, applicant remarks: p. 13):
These inputs, scoring, and outputs constitute "particular information and techniques" that prevent the present claims from preempting the use of machine learning in designing engineered polypeptides.
While "[t]he Supreme Court has described the concern driving the judicial exceptions as preemption, ...the courts do not use preemption as a standalone test for eligibility" (see July 2015 Guidance, §VI, 2nd para., citing to Alice, Mayo, buySAFE and Ultramercial).  "A claim is not patent eligible merely because it applies an abstract idea in a narrow way. For an application of an abstract idea to satisfy step one, the claim’s focus must be something other than the abstract idea itself." and "While BSG Tech v. BuySeasons, CAFC 8/15/2018 also citing Ariosa).  Specificity alone is insufficient to overcome a 101 rejection (see e.g. id.: "while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible;" also Wolf v. Capstone Photography, No. 2:13-cv-09573-CAS-PJW, C.D. Cal., 28 Oct. 2014 at p. 21, which, while not controlling, nonetheless provides a cogent analysis and summary of controlling case law on the topic of preemption: "The most specific piece of technology recited... is still generic [and] insufficient to confer patent eligibility" and further citing to Alice).  Thus, specificity is not a standalone test for eligibility, and the underlying issue of preemption is inherent in and resolved by the two-part framework from Alice and Mayo, as analyzed in the above 101 rejection.

Response to arguments regarding Claim Rejections - 35 USC 103
The rejections have been revised in view of the amendment.
Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejections.  The examiner's phone number is provided below.
If filing after final, Applicant is encouraged to consider filing via the AFCP pilot program (78 Fed. Reg. 29117; https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20).


Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the 

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631